DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 9 December 2021.
Claims 1 – 8, 12, and 25 – 30 are pending. Claims 9 – 11 and 13 – 24 are cancelled by applicant.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2021 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 February 2017, 20 April 2018, and 31 October 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 8, 12, 27 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, claim 27, and claim 30, the limitation, “the plurality of lateral-facing peripheral tissue pockets including at least one lateral-facing peripheral tissue pocket transversely aligned with the stapling area” in claim 1, and the limitation, “at least one of the lateral-facing peripheral tissue pockets of the plurality of lateral-facing peripheral tissue pockets is transversely aligned with the stapling area” in claims 27, 30, are indefinite because the plain meaning of the term “transverse” is “something that is at right angles to something else” – Collins dictionary, and it is ambiguous how the at least one lateral-facing peripheral tissue pocket is at right angles with an area. For the purpose of compact prosecution, the examiner interprets the limitation in claim 1, “the plurality of lateral-facing peripheral tissue pockets including at least one lateral-facing peripheral tissue pocket transversely aligned with the stapling area”, to mean “the plurality of lateral-facing peripheral tissue pockets including at least one lateral-facing peripheral tissue pocket transversely aligned with a length of one of the plurality of staple retention slots”.  For the purpose of compact prosecution, the examiner interprets the limitation in claim 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 2013/0146642 A1), hereinafter Shelton.

    PNG
    media_image1.png
    538
    442
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (Shelton, IV et al. (US 2013/0146642 A1) – Annotated fig. 76)]

Regarding claim 25, Shelton discloses an end effector (5700, fig. 76) comprising: 
a cartridge assembly (5750, fig. 76) having a tissue contact surface (5752, fig. 76) defining a plurality of staple retention slots (5754, fig. 76), the plurality of staple retention slots including a proximal-most staple retention slot (A, annotated fig. 76) and a distal-most staple retention slot (B, annotated fig. 76), wherein a stapling area (The examiner interprets the claimed “a stapling area” as the area of deck 5752 between the proximal-most fastener cavity 5754 and the distal-most fastener cavity 5754, as shown in annotated fig. 76) between the proximal-most staple retention slot (A) and the distal-most staple retention slot (B); and 
a plurality of lateral-facing peripheral tissue pockets (5748a, 5748b, fig. 76) defined along lateral sides of the cartridge assembly (5750), the plurality of lateral-facing peripheral tissue pockets (5748a, 5748b) extending along the stapling area of the cartridge assembly (5750) (Fig. 76 shows four notches 5748a, 5748b on both lateral sides of cartridge body 5750 in the area of deck 5752 between the proximal-most fastener cavity 5754 and the distal-most fastener cavity 5754), at spaced apart locations along the stapling area (Fig. 76 shows four notches 5748a, 5748b spaced apart along both lateral sides of cartridge body 5750 in the area of deck 5752 between the proximal-most fastener cavity 5754 and the distal-most fastener cavity 5754), to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface (The examiner interprets the limitation, “to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structure of notches 5748a, 5748b is capable of capturing tissue therein and prevent the tissue from migrating away from the tissue contact surface).

Regarding claim 25, Shelton discloses at least one lateral-facing peripheral tissue pocket (5748a, 5748b) of the plurality of lateral-facing peripheral tissue pockets (5748a, 5748b) is transversely aligned with a length of one of the plurality of staple retention slots (5754) (Fig. 76 shows each notch 5748a, 5748b projecting into the lateral sides of deck 5752 of cartridge body 5750 at a right angle of a length of fastener cavity 5754).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2013/0146642 A1), hereinafter Shelton, in view of Viola (US 2010/0252612 A1).

Regarding claim 24, Shelton discloses the invention as recited in claim 25.
Shelton does not explicitly disclose a plurality of inner tissue pockets recessed in the tissue contact surface and disposed between the plurality of staple retention slots to prevent the tissue from migrating away from the tissue contact surface.
However, Viola teaches a plurality of inner tissue pockets (27, fig. 5C) recessed in the tissue contact surface (29, fig. 5C) and disposed between the plurality of staple retention slots (22C, fig. 5C) (Fig. 5D shows a subset of openings 27 of a row of openings 27 between two adjacent staple retention slots 22C) to prevent the tissue from migrating away from the tissue contact surface (The examiner interprets the limitation, “to prevent the tissue from migrating away from the tissue contact surface” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structure of openings 27 is capable of preventing the tissue from migrating away from the tissue contact surface).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the end effector, as disclosed by Shelton, with a plurality of inner tissue pockets recessed in the tissue contact surface and disposed between the plurality of staple retention slots to prevent the tissue from migrating away from the tissue contact surface, as taught by Viola, with the motivation to provide openings containing a wound closure material that can be dispensed on tissue to promote healing ([0095] – [0097]).


    PNG
    media_image3.png
    306
    720
    media_image3.png
    Greyscale
Claims 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US 2010/0252612 A1), in view of Bales, Jr. et al. (US 9,107,690 B2), hereinafter Bales.

Regarding claim 28, Viola discloses an end effector (11a, 11b, fig. 1A) comprising: 
an anvil assembly (80, 88, 90, fig. 2A) having a tissue contact surface (90a, fig. 9a) defining a plurality of staple pockets (91, fig. 9a) for forming staples therein, the plurality of staple pockets (91) including a proximal-most staple pocket and a distal-most staple pocket, wherein a stapling area is defined between the proximal-most staple pocket and the distal-most staple pocket.  (The drawings in Viola do not show a plan view of anvil assembly 80, 88, 90; however, [0101], Il. 4 – 5 describes each staple forming recess 91 corresponds to a particular staple housed within cartridge 22. Thus, one having ordinary skill in the art would recognize that anvil assembly 80, 88, 90 would have the proximal-most staple pocket and the distal-most staple pocket in the same positions on working surface 90a of anvil assembly 80, 88, 90 as the staple slots 22C on working surface 29 of cartridge 22 wherein the examiner interprets the claimed “a stapling area” as the area of working surface 90a between the proximal-most staple forming recess 91 and the distal-most staple forming recess 91).

Viola does not explicitly disclose a plurality of lateral-facing peripheral tissue pockets defined along lateral sides of the anvil assembly, the plurality of lateral-facing peripheral tissue pockets extending along the stapling area of the anvil assembly to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface.
However, Bales teaches a plurality of lateral-facing peripheral tissue pockets (AAA, annotated fig. 84) defined along lateral sides (BBB, annotated fig. 84) of the (CCC, annotated fig. 84), the plurality of lateral-facing peripheral tissue pockets (AAA) extending along the area of the anvil assembly (CCC) (Annotated fig. 84 shows the plurality of lateral-facing peripheral tissue pockets CCC extending along the entire length of anvil assembly CCC wherein one having ordinary skill in the art would recognize that with the incorporation of the teachings of Bales with the invention of Viola, the plurality of lateral-facing peripheral tissue pockets CCC of Bales would extend along the stapling area of Viola of anvil assembly 80, 88, 90 of Viola) to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface (Col. 82, ll. 8 - 12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the end effector, as disclosed by Viola, with a plurality of lateral-facing peripheral tissue pockets defined along lateral sides of the anvil assembly, the plurality of lateral-facing peripheral tissue pockets extending along the stapling area of the anvil assembly to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface, as taught by Bale, with the motivation to help capture and retain tissue (Col. 82, ll. 8 – 12).

Regarding claim 29, Viola, as modified by Bales, discloses the invention as recited in claim 28.
Viola further discloses a plurality of inner annual tissue pockets (191, fig. 9A) recessed in the tissue contact surface (90a, fig. 9A) and disposed between the plurality of staple pockets (91, fig. 9A) ([0104], ll. 1 – 3 describes anvil plate 90 includes a row of apertures 191 formed in each of tissue contacting or working surfaces 90a extending substantially along a length of anvil plate 90 wherein the Examiner deems the row of apertures 191 are positioned on anvil plate 90 in the same manner as openings 27 on first tissue contact surface 29 on cartridge 22. Thus, in the same manner as an opening 27 is positioned between two adjacent staple retention slots 22C of the plurality of staple retention slots, an aperture 191 is positioned between two adjacent staple pockets 91 of the plurality of staple pockets) to prevent the tissue from migrating away from the tissue contact surface (The examiner interprets the limitation, “to prevent the tissue from migrating away from the tissue contact surface” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structure of aperture 191 is capable of preventing the tissue from migrating away from the tissue contact surface).

Regarding claim 30, Viola, as modified by Bales, discloses the invention as recited in claim 28. 
Viola, as modified by Bales, further discloses at least one of the lateral-facing peripheral tissue pockets (Bales – AAA, annotated fig. 84) of the plurality of lateral-facing peripheral tissue pockets (Bales – AAA, annotated fig. 84) is transversely aligned with a length of one of the plurality of staple pockets (Viola – 91, fig. 9A) (Annotated fig. 84 of Bales shows the lateral-facing peripheral tissue pockets AAA projecting into lateral sides BBB of the anvil assembly CCC at a right angle of the longitudinal axis of anvil assembly CCC. One having ordinary skill in the art would recognize that with the incorporation of the teachings of Bales with the invention of Viola, the lateral-facing peripheral tissue pockets AAA of Bales would project into lateral sides of the anvil assembly 80, 88, 90 at a right angle of the length of one of staple forming recess 91 since the length of one of staple forming recess 91 is parallel to the longitudinal axis of anvil assembly 80, 88, 90).

Allowable Subject Matter
Claims 1 – 8 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments and amendments, filed 9 December 2021, with respect to the rejection of claims 1 – 8, 12 – 15 and 20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1 – 8, 12 – 15 and 20 under 35 USC 103 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        15 January 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731